January 27, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “operating handle” in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Fig. 3B reference characters "204" and "208" have both been used to designate the “breast rail”.  In Fig. 3C the “breast rail 204” and the “rear spring rail 208” are properly labeled with reference numbers 204 and 208, respectively. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant needs to review all of the drawings to ensure that all parts are properly labeled and labeled with the correct reference number and that the reference numbers in the specification and the drawings correspond to one another.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hilemn (U.S. Patent No. 4,077,517) in view of Burhman (U.S. Patent No 7,134,728 B1) or Casini (U.S. Patent No. 6,367,874 B2), or Andrade (U.S. Patent No. 9,345,330 B2).

    PNG
    media_image1.png
    328
    344
    media_image1.png
    Greyscale

Hilemn teaches the structure substantially as claimed including an upholstered seat comprising:
a pair of arm rest forms 14,16, each of the arm rest forms being hollow and having a continuous wall extending around a top, two lateral sides, a forward side, a rearward side, and a bottom side;

a seat deck 18;
wherein the rest forms each have at least one panel 48 attached thereto on a side with fasteners that extend through the respective continuous wall of each arm rest form into the interior of the said arm rest form (see the specification where it reads that the “panel 48 which may be nailed or affixed thereto in any conventional manner) but does not teach that the arm rest forms are blow molded polymer arm rests.  However, Burhman, Casini, and Andrade all teach that modular chairs that may be blow molded, injection molded, or made with similar techniques.  It would have obvious and well within the level of ordinary skill in the art to form the seat, as taught by Hilemn, from blow molded polymer, as taught by Burhman, Casini, and Andrade, since blow molding is nothing more than an alternative conventional method to injection molding or extrusion molding. However, the costs of blow molding are lower as compared to injection molding.
As for claims 2-3, Hilemn does not teach that the fasteners are polymer fasteners with a plurality of flexible gripping members or Christmas tree connectors.  However, as mentioned above, panels 48 may be nailed or affixed thereto in any conventional manner.  The Examiner takes official notice that Christmas tree connectors are well known in the art of furniture construction.
As for claim 7, Hilemn teaches that the chair is substantially completely covered, except for a bottom side, with upholstery.
As for claim 8, Hilemn teaches that the blow molded components are arm rest forms with elongate forward rearward through slots.

s 15 and 21-22 rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al (U.S. Patent No. 10,512,338 B1) in view of Griggs, jr. (U.S. Patent Application Publication No. 2012/0217784 A1) and  Burhman (U.S. Patent No 7,134,728 B1) or Casini (U.S. Patent No. 6,367,874 B2), or Andrade (U.S. Patent No. 9,345,330 B2).

    PNG
    media_image2.png
    392
    470
    media_image2.png
    Greyscale

Hawkins et al teach the structure substantially as claimed including upholstered chair comprising:
a backrest frame comprising a wood breast rail 78,  a wood rear spring rail 79, a lower forward wood rail 42, a lower back rail 44;
a pair of arm rest forms having an inset wall portion defining a breast rail slot and an inset wall portion defining an inset wall portion defining a rear rail slot, the breast rail slota pair of arm rest forms, each of the arm rest forms being hollow and having a continuous wall extending around a top, one lateral side, a forward side, a rearward side, and a bottom side;

a seat deck but does not teach that the arm rests have two lateral sides and that they are polymer armrests.

    PNG
    media_image3.png
    316
    417
    media_image3.png
    Greyscale

Griggs, Jr. teaches an armrest form that has a two lateral sides.However, Burhman, Casini, and Andrade all teach that modular chairs that may be blow molded, injection molded, or made with similar techniques.  It would have been obvious and well within the level of ordinary skill in the art to form the seat, as taught by Hilemn, to include 2 lateral sides since it would create a stronger, strudier armrest that would also provide easier attachment for upholstery. It would have obvious and well within the level of ordinary skill in the art to form the armrest forms, as taught by Hilemn, from blow molded polymer, as taught by Burhman, Casini, and Andrade, since blow molding is nothing more than an alternative conventional method to injection molding or extrusion molding. However, the costs of blow molding are lower as compared to injection molding.
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hilemn U.S. Patent No. 4,077,517) in view of Burhman (U.S. Patent No 7,134,728 B1) or Casini (U.S. Patent No. 6,367,874 B2), or Andrade (U.S. Patent No. 9,345,330 B2), as applied to claim 1 above, and further in view of Griggs, Jr. (U.S. Patent Application Publication No.  2014/0103695 B2).
Hilemn in view of Burhman or Casini, or Andrade teaches the structure substantially as claimed but does not teach that the seat is a recliner.  However, Griggs, Jr. teaches the concept of a similar upholstered seat that can be made as a recliner as well as a number of other furniture such as chaises, sectionals, love seats, chairs, benches.  Modular furniture systems that can be made into different types of furniture pieces are well known in the art.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hilemn U.S. Patent No. 4,077,517) in view of Burhman (U.S. Patent No 7,134,728 B1) or Casini (U.S. Patent No. 6,367,874 B2), or Andrade (U.S. Patent No. 9,345,330 B2), as applied to claim 1 above, and further in view of Laird (U.S. Patent No. 5,000,512)
Hilemn in view of Burhman or Casini, or Andrade teaches the structure substantially as claimed but does not teach metal reinforcing supports in the backrest.  However, Laird teaches metal reinforcing supports n the backrest and metal reinforcing members 40, 42, 46 and 48 positioned in the interior of the component.  It would have been obvious to include the metal .

Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Rodney B White/Primary Examiner, Art Unit 3636